463 So. 2d 378 (1985)
Sandy SAFFORD, Appellant,
v.
The STATE of Florida, Appellee.
No. 82-2194.
District Court of Appeal of Florida, Third District.
January 22, 1985.
Rehearing Denied February 26, 1985.
Bennett H. Brummer, Public Defender, and Hendry H. Harnage, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Calvin L. Fox, Asst. Atty. Gen., for appellee.
Before BARKDULL, HENDRY and BASKIN, JJ.
PER CURIAM.
We reverse and remand for a new trial in accordance with the decision of the Florida Supreme Court in State v. Neil, 457 So. 2d 481 (Fla. 1984) as applied by the court in Andrews v. State, 459 So. 2d 1018 (Fla. 1984).
Reversed and remanded for new trial.